(2008)
In re: SEMGROUP ENERGY PARTNERS, L.P., SECURITIES LITIGATION.
MDL No. 1989.
United States Judicial Panel on Multidistrict Litigation.
October 10, 2008.

TRANSFER ORDER
J. FREDERICK MOTZ, Acting Chairman.
Before the entire Panel[*]: Plaintiff in the Northern District of Oklahoma action has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Northern District of Oklahoma. Plaintiff in the Southern District of New York action supports the motion or alternatively suggests that the Southern District of New York would be an appropriate transferee district. Defendants SemGroup Energy Partners, L.P. (SGLP), SemGroup Energy Partners G.P., L.L.C., and affiliated individuals support centralization in the Northern District of Oklahoma.
This litigation presently consists of two actions listed on Schedule A and pending in the Southern District of New York and the Northern District of Oklahoma.[1]
After considering all argument of counsel, we find that the actions in this litigation involve common questions of fact, and that centralization under Section 1407 in the Northern District of Oklahoma will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All actions share factual questions relating to whether defendants allegedly made materially false and misleading statements which artificially inflated the price of SGLP common stock in violation of the federal securities laws. Centralization under Section 1407 will eliminate duplicative discovery; avoid inconsistent pretrial rulings, especially on the issue of class certification; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Northern District of Oklahoma is an appropriate transferee district for this litigation, because (1) SGLP, its general partner and affiliated individual defendants are located in Tulsa, Oklahoma, and parties, witnesses and documents may be found there, and (2) all responding parties agree that the Northern District of Oklahoma is an appropriate transferee district.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the action listed on Schedule A and pending outside the Northern District of Oklahoma is transferred to the Northern District of Oklahoma and, with the consent of that court, assigned to the Honorable Gregory K. Frizzell for coordinated or consolidated pretrial proceedings with the action pending there and listed on Schedule A.

SCHEDULE A

MDL No. 1989  IN RE: SEMGROUP ENERGY PARTNERS, L.P., SECURITIES LITIGATION
Southern District of New York

Charles D. Maurer SIMP Profit Sharing Plan, etc. v. SemGroup Energy Partners, L.P., et al., C.A. No. 1:08-6598
Northern District of Oklahoma

Craig Carson v. SemGroup Energy Partners, L.P., et al., C.A. No. 4:08-425
NOTES
[*]  Judge Heyburn took no part in the disposition of this matter.
[1]  An additional action which was originally on the Section 1407 motionErik M. Poelman v. SemGroup Energy Partners, L.P., et al., S.D. New York, C.A. No. 1:08-6477has been voluntarily dismissed. Accordingly, the Section 1407 motion is moot as it relates to this action.

The Panel has been notified that three other related actions are pending in the Southern District of New York. These actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).